     Case 3:19-cv-00320-MMD-CLB Document
     Case 3:19-cv-00320-MMD-CLB Document 56
                                         57 Filed
                                            Filed 09/11/20
                                                  09/14/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 2
                                                                     2


 1

 2
     CHARLES R. KOZAK, ESQ.
     Nevada State Bar Number 11179
 3   Kozak & Associates, LLC.
     3100 Mill Street, Suite 115
 4
     Reno, Nevada 89502
 5   Tel: (775) 322-1239
     Facsimile: (775) 800-1767
 6   E-mail: chuck@kozaklawfirm.com
     Attorney for the Plaintiff,
 7
     Brad Rennison and Brad Rennison
 8   d/b/a Tahoe Home Repair Services

 9                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
10

11    BRAD RENNISON, an individual; BRAD                 )
      RENNISON d/b/a TAHOE HOME REPAIR                   )   Case No.: 3:19-cv-00320-MMD-CBC
12    SERVICES,                                          )
                                                         )
13
                      Plaintiffs,                        )   STIPULATION AND ORDER TO
14                                                       )   EXTEND TIME FOR THE
      vs.                                                )   PARTIES TO FILE THEIR JOINT
15                                                       )   PRETRIAL ORDER
16
      JOSEPH LAUB aka JOEY MAX LAUB, an                  )
      individual; LAW FIRM OF LAUB & LAUB,               )
17    a Nevada Domestic Professional Corporation,        )
      and DOES 1 through 100, inclusive,                 )
18                                                       )
19
                      Defendant.                         )
                                                         )
20
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs BRAD
21

22   RENNISON and BRAD RENNISON d/b/a TAHOE HOME REPAIR SERVICES, and

23   Defendants JOSEPH LAUB aka JOEY MAX LAUB, an individual; LAW FIRM OF LAUB
24
     & LAUB, by and through their respective counsel of record, that the parties shall have an
25
     extension of time to file their Joint Pretrial Order up to and including September 25, 2020.
26
      ///
27

28    ///
                                                    1

     STIPULATION AND ORDER TO EXTEND TIME FOR THE PARTIES TO FILE THEIR JOINT PRETRIAL
     ORDER.: 3:19-CV-00320-MMD-CBC
     Case 3:19-cv-00320-MMD-CLB Document
     Case 3:19-cv-00320-MMD-CLB Document 56
                                         57 Filed
                                            Filed 09/11/20
                                                  09/14/20 Page
                                                           Page 2
                                                                2 of
                                                                  of 2
                                                                     2


 1    Dated this 11th day of September 2020.         Dated this 11th day of September 2020.
 2
      KOZAK & ASSOCIATES, LLC.                       LAW FIRM OF LAUB & LAUB
 3
      By: /s/ Charles R. Kozak                       By: /s/ Nik C. Palmer
 4
      Charles R. Kozak, Esq.                         Nicholas Palmer, Esq.
 5    SBN 11179                                      SBN 9888
      3100 Mill Street, Suite 115                    630 E. Plumb Lane
 6    Reno, Nevada 89502                             Reno, Nevada 89502
      Phone: (775) 322-1239                          Phone: 775-333-5282
 7
      Facsimile: (775) 800-1767                      Attorney for the Defendants,
 8    Attorney for the Plaintiffs,                   Joseph Laub and Law Firm of Laub & Laub
      Brad Rennison and Brad Rennison
 9    d/b/a Tahoe Home Repair Services
10

11
                                               ORDER
12
            IT IS SO ORDERD.
13
            DATED this 14th        September
                       ___ day of ___________,    20
                                               20___.
14

15
                                                      ___________________________________
16                                                    UNITED STATES MAGISTRATE JUDGE
17
            Respectfully submitted,
18
            Kozak & Associates, LLC.
19

20
            By: /s/ Charles R. Kozak
            Charles R. Kozak, Esq.
21          (SBN 11179)
            3100 Mill St., Ste 115
22
            Reno, NV 89502
23          Attorney for Plaintiff

24

25

26

27

28
                                                 2

     STIPULATION AND ORDER TO EXTEND TIME FOR THE PARTIES TO FILE THEIR JOINT PRETRIAL
     ORDER.: 3:19-CV-00320-MMD-CBC
